Citation Nr: 1336996	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-20 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating higher than 20 percent for service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 through August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a rating higher than 10 percent for service-connected lumbosacral strain.  A May 2010 rating decision subsequently increased the rating to 20 percent.  As that award did not represent a total grant of the benefits sought on appeal, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reveals the Veteran suffered a work related wrist injury and has since applied for Social Security Administration (SSA) benefits.  It is unclear whether such claim would provide any relevant information concerning his back disability.  Thus, on remand, the Veteran should be asked if his claim for SSA benefits included his back disability and if so, such records should be requested on remand.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Additionally, the most recent VA treatment records in the claims file are dated 
in July 2011, and the Veteran may have received additional treatment in the intervening time.  Therefore, on remand, relevant VA treatment records from the Milwaukee VA Medical Center (VAMC) dated from July 2011 to the present should be obtained for consideration in his appeal.

Finally, as it has been almost 3 years since the last VA examination for the Veteran's lumbosacral strain and his treatment records reflect him reporting increasing pain, a current examination should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify whether his claim for Social Security Administration benefits included his lower back disability.  If so, the RO/AMC should request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  Obtain VA treatment records from the Milwaukee VAMC dated from July 2011 to the present that are relevant to the Veteran's low back disability.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbosacral strain.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be completed and the results reported.

4.  After the above has been completed to the extent possible, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


